Citation Nr: 1726803	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  10-46 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a rating in excess of 20 percent for left shoulder arthritis with history of recurrent dislocations.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1979 to October 1982. 
This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In May 2015 the Board, in part, denied the issue of entitlement to a rating in excess of 20 percent for left shoulder arthritis with history of recurrent dislocations.  The Veteran appealed the May 2015 Board decision for this issue to the United States Court of Appeals for Veterans Claims (Court).  On October 31, 2016, a memorandum decision set aside the May 2015 Board decision for this issue and remanded it to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Pursuant to the October 2016 memorandum decision, the issue of entitlement to a rating in excess of 20 percent for left shoulder arthritis with history of recurrent dislocations is remanded for additional evidentiary development.  Specifically, an additional VA examination is needed to address the current severity of this service-connected disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2016).  Specifically, the Court requires that a VA examination attempt to quantify the Veteran's left shoulder weakness.  

Additionally, to be adequate, a VA examination of the joints must, wherever possible, include the results of range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint in compliance with 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA treatment records that have not already been associated with the claims file to include those dated June 2013 forward.


Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran must be notified.

2.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his left shoulder.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  The examiner must specify in the report that these records have been reviewed.  A complete rationale for any opinions expressed must be provided.

a. The examiner must test ranges of motion of the left shoulder in active motion, passive motion, weight-bearing, and nonweight-bearing.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b. As directed by the U. S. Court of Appeals for Veterans Claims, the examiner must attempt to quantity the extent to which the Veteran, when lifting and carrying items and doing overhead work, has additional functional limitation due to weakness.  

If the examiner is unable to quantify the extent of the Veteran's weakness of the left shoulder, a complete rationale for this must be provided. 

3.  Then, the AOJ should review the examination report to ensure that the requested information was provided.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


